Case: 18-11583      Document: 00515371191         Page: 1    Date Filed: 04/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-11583                            April 3, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
LUAL MARKO DENG,

                                                 Plaintiff-Appellant

v.

JAMES ROBERT PARKER; PARKER SPORTS MEDICINE &
ORTHOPEDICS; PANHANDLE SURGICAL HOSPITALS; PHYSICIANS
SURGICAL HOSPITALS; CALICO COUNTY; ANNISSIYA BRASHEARS;
MERCEDES MILLER; HIBO OMER; WILLIE LNU; MAKAYLA LNU,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:18-CV-61


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lual Marko Deng filed a pro se complaint alleging that his orthopedic
surgeon, Dr. James Robert Parker, had implanted a microchip into his knee
without his consent during a surgery to repair his ACL in violation of his civil
rights. He later filed an amended complaint where he renewed his allegations


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11583     Document: 00515371191      Page: 2   Date Filed: 04/03/2020


                                  No. 18-11583

against Dr. Parker and added parties to his lawsuit, including several
“Facebook associates,” a Chick-fil-A employee, Dr. Parker’s orthopedic surgery
practice, and two local hospitals. The district court dismissed Deng’s amended
complaint sua sponte because his claims lacked the legal plausibility necessary
to invoke federal subject matter jurisdiction. Deng filed a timely notice of
appeal.
      Deng argues that the district court erred in dismissing his amended
complaint sua sponte for lack of jurisdiction. He has also filed motions to file
a corrected brief and appendix. In addition, he moves to expedite his appeal.
This court reviews the district court’s dismissal for lack of subject matter
jurisdiction de novo. Atakapa Indian de Creole Nation v. Louisiana, 943 F.3d
1004, 1006 (5th Cir. 2019).
      Although pro se briefs are afforded liberal construction, even pro se
litigants must brief arguments to preserve them. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993). Deng fails to brief any issue relevant to the district
court’s dismissal of his amended complaint or otherwise challenge the court’s
jurisdictional conclusion. As such, he has abandoned the sole issue available
to him on appeal. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).
      Because Deng’s appeal is frivolous, it is DISMISSED. His motions to
file a corrected brief and appendix are GRANTED. His motion to expedite his
appeal is DENIED.




                                        2